Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the instant claims are allowable over the prior art of record, because the prior art is silent  an electrolyte, comprising an additive A and an additive B, wherein the additive A is selected from a group consisting of multi-cyano six-membered N- heterocyclic compounds represented by Formula I-1, Formula I-2 and Formula I-3, and combinations thereof:  
    PNG
    media_image1.png
    167
    572
    media_image1.png
    Greyscale
 (I-1) (I-2) (I-3) wherein Ri, R2, R3 and R4 are each independently selected from a group consisting of hydrogen, halogen, substituted or unsubstituted Ci-C12 alkyl, substituted or unsubstituted Ci- C12 alkoxy, substituted or unsubstituted Ci-C12 amine group, substituted or unsubstituted C2- C12 alkenyl, substituted or unsubstituted C2-C12 alkynyl, substituted or unsubstituted C6-C26 aryl, and substituted or unsubstituted C4-C12 heterocyclic group; the substituent for the above groups, if present, is independently selected from a group consisting of halogen, cyano, Ci-C6 alkyl, C2-C6 
The prior art, such as Kang U.S. Pub. 2015/00645578, teaches an electrolyte comprising a multi-cyano six-membered N- heterocyclic compound of formula:

    PNG
    media_image2.png
    169
    145
    media_image2.png
    Greyscale

However, the reference is silent to Additive B including at least one unsaturated bond-containing cyclic carbonate compound. Applicant asserts that the combination of Additive A and Additive B improve the storage performance at high temperatures and the cycle performance at high temperate. The unexpected results are shown in the instant Specification in paragraphs [0163] – [0179] and Tables 1-3.  Comparative Battery 1 without the combination shows significant decline. Therefore, the assertion is correct and the instant claims are patentably distinct from the prior art of record.




Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722